Name: 79/965/EEC, Euratom: Council Decision of 12 November 1979 appointing two members of the Economic and Social Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-11-20

 Avis juridique important|31979D096579/965/EEC, Euratom: Council Decision of 12 November 1979 appointing two members of the Economic and Social Committee Official Journal L 293 , 20/11/1979 P. 0014 - 0014**** COUNCIL DECISION OF 12 NOVEMBER 1979 APPOINTING TWO MEMBERS OF THE ECONOMIC AND SOCIAL COMMITTEE ( 79/965/EEC , EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 193 TO 195 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLES 165 TO 167 THEREOF , HAVING REGARD TO THE CONVENTION ON CERTAIN INSTITUTIONS COMMON TO THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 5 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 19 SEPTEMBER 1978 APPOINTING THE MEMBERS OF THE ECONOMIC AND SOCIAL COMMITTEE FOR THE PERIOD ENDING ON 18 SEPTEMBER 1982 , WHEREAS TWO SEATS HAVE BECOME VACANT ON THE ECONOMIC AND SOCIAL COMMITTEE FOLLOWING THE RESIGNATIONS OF MR JENKINS AND MR DE FERRANTI , WHICH WERE NOTIFIED TO THE COUNCIL ON 15 MAY 1979 AND 2 JULY 1979 RESPECTIVELY ; HAVING REGARD TO THE NOMINATIONS SUBMITTED ON 5 NOVEMBER 1979 , HAVING OBTAINED THE OPINION OF THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR MICHAEL T . WALSH AND MR MICHAEL HICKS-BEACH ARE HEREBY APPOINTED MEMBERS OF THE ECONOMIC AND SOCIAL COMMITTEE IN PLACE OF MR JENKINS AND MR DE FERRANTI FOR THE REMAINDER OF THEIR TERM OF OFFICE , WHICH RUNS UNTIL 18 SEPTEMBER 1982 . DONE AT BRUSSELS , 12 NOVEMBER 1979 . FOR THE COUNCIL THE PRESIDENT J . GIBBONS